UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2249


MARGIE CROSBY BENTON,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE,      Commissioner   of     the   Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:09-cv-00892-HFF)


Submitted:   August 25, 2011                 Decided:   September 8, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robertson H. Wendt, Jr., LAW OFFICE OF ROBERTSON WENDT, North
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Barbara M. Bowens, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina; Nadia N. Sullivan, Special Assistant United
States Attorney, John Jay Lee, Regional Chief Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Margie       Crosby      Benton         appeals     the       district    court’s

order adopting the recommendation of the magistrate judge and

affirming the Commissioner’s decision to deny Benton a period of

disability insurance and supplemental security income benefits.

We must uphold the Commissioner’s decision to deny benefits if

the   decision      is    supported        by       substantial       evidence       and   the

correct    legal     standard       was    applied.           See    42    U.S.C.    § 405(g)

(2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(per curiam).       After thoroughly reviewing the record, we affirm.

            We note that the parties strongly disputed whether the

Appeals     Council’s         denial      of        Benton’s        request    for     review

constituted part of the Commissioner’s “final decision” subject

to judicial review.            We do not find resolution of that issue

necessary to our decision in this case.                        Either way, Benton has

failed     to     demonstrate       that       the     Commissioner’s         decision      is

subject to reversal.

            While       “[c]ourts      often        accord     greater      weight    to   the

testimony of a treating physician,” Johnson, 434 F.3d at 654

(internal quotation marks omitted), “significantly less weight”

is due “if a physician’s opinion is not supported by clinical

evidence     or    if    it    is    inconsistent            with     other    substantial

evidence.”        Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996).

The   treating       physician’s          opinion       as     to     Benton’s       residual

                                                2
functional capacity is not supported by any other notes of the

treating physician.          The record does not disclose the frequency,

number, or nature of the treating physician’s examinations.                          All

we   have   is   a   start    date,   an       end   date,   and     the   physician’s

conclusion.       And, unlike in Wilkins v. Secretary, 953 F.2d 93,

96 (4th Cir. 1991), the treating physician’s opinion conflicted

with the opinions of two non-treating physicians.                          Contrary to

Benton’s     assertions,        we    do   not       find     that     her     treating

physician’s opinion demands controlling weight.

             Having found no merit in Benton’s other grounds for

appeal,     we   affirm   the    judgment       of   the     district      court.     We

dispense     with    oral     argument     because         the   facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3